Case 2:21-cv-03944-FMO-PVC Document 19 Filed 08/25/21 Page 1 of 1 Page ID #:54



  1                                                                            JS-6
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 TERESA MILLIGAN,                              )   Case No. 2:21-cv-03944 FMO (PVCx)
                                                  )
 12                  Plaintiff,                   )   ORDER GRANTING
                                                  )   STIPULATION TO DISMISS
 13            vs.                                )   ENTIRE ACTION WITH
                                                  )   PREJUDICE
 14 LIFE INSURANCE COMPANY OF                     )
    NORTH AMERICA,                                )   Judge: Hon. Fernando M. Olguin
 15                                               )
              Defendant.                          )   Complaint Filed: May 10, 2021
 16                                               )
 17
 18            Based upon the stipulation of the parties and for good cause shown,
 19            IT IS HEREBY ORDERED that this action, Case No. 2:21-cv-03944 FMO
 20 (PVCx), is dismissed in its entirety as to all defendants with prejudice. All dates set
 21 in this matter are hereby vacated and taken off calendar.
 22            IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
 23 attorneys’ fees and costs in this matter.
 24            IT IS SO ORDERED.
 25                                                        /s/
 26 Dated: August 25, 2021
                                              Hon. Fernando M. Olguin
 27
                                              United States District Judge
 28
                                                  1              Case No. 2:21-cv-03944 FMO (PVCx)
                                                              ORDER GRANTING STIPULATION TO
      176912-1.1
                                                         DISMISS ENTIRE ACTION WITH PREJUDICE
